OPINION OF COURT.
The following is taken, verbatim, from the opinion.
FARR, J.
It is insisted that the judgment so entered is contrary to law. However, authoiity for this proceeding is found in Section 10991 GC. Errett, Gdn., v. Howert, 78 OS. 109. Therefore, the action below was brought within the statutory period of two years, within which time such action may be brought; Sec. 10954 GC. Likewise, the right has been determined in a number of cases in this jurisdiction, and to which it is not now necessary to refer.
It is readily apparent from the record in this case, and in fact it is not seriously disputed, that at the time the contract of employment was attempted to be entered into with said attorneys, on the 25th day of September, 1920, that the defendant in error had not yet attained her majority.
There is some dispute as to the construction to be placed upon the testimony of Judge Specht of the Probate Court of Carroll County as to whether or not he was made aware of the fact at the time he approved the expense account of the guardian, that an attorney fee of $1,170 had already been allowed and paid to counsel for Mias Stewart.
This statutory provision is to be found in Section 1465-90 GC., which has undergone some changes in the passing years. But having in mind the character of this remedial act known as the Workman’s Compensation Law, it becomes quite clear that it was the intent and purpose of the legislature, that injured employees and their dependants should not be made to bear the burden of attorney fees. In fact, one of the lower courts, has held in Ohio, the title of which case cannot be recalled, that a contract for a contingent fee in addition to a statutory allowance to be paid by the Commission, could not be enforced. However, the attempted contract for the allowance of fifty per cent of the amount recovered as additional attorney fees can hardly be enforced under the circumstances of the instant case.
The one outstanding- fact that counsel received almost three times the amount of money out of the fund obtained, as the beneficiary herself, can not well be justified and especially is this true where a minor child is involved and where the relation of guardian and ward is sustained also; the fact that the $100 fee to Mr.-Carlin was paid out of the ward’s part of the amount paid by the Commission, together with all other expenses, is certainly leaving the transaction in an unfavorable situation, and which, of itself, indicates that the Probate Judge of Carroll County scarcely could have been given clearly to understand the facts actually obtaining in the case.
And having in mind the allowance of the Court of Common Pleas of Summit County, which was of and in itself, a substantial sum, the conclusion is, that the judgment entered by the Court below with reference to the amount involved is right, and that it should be affirmed, and it is so ordered.
(Lemert and Roberts, JJ., concur.)